NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



MICHELLE AGRELLA COLEMAN,          )
                                   )
           Appellant,              )
                                   )
v.                                 )             Case No. 2D17-2066
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed December 21, 2018.

Appeal from the Circuit Court for Polk
County; Wayne M. Durden and J. Kevin
Abdoney, Judges.

Keith Peterson of the Law Offices of
Peterson, P.A., Mulberry, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Elba Caridad Martin,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.

             Affirmed.




SILBERMAN, KELLY, and ROTHSTEIN-YOUAKIM, JJ., Concur.